Citation Nr: 0424405	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided by Wellmont Bristol 
Regional Medical Center on November 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to November 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 determination by Department of Veterans Affairs (VA) 
Medical Center (MC) in Mountain Home, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
record indicates that the veteran has not yet received the 
required notification.  Since the case is being remanded 
anyway, there is an opportunity to correct the notice 
deficiency.

A private emergency room note shows that the veteran 
presented at Wellmont Bristol Regional Medical Center 
(Wellmont) on November 14, 2001 with exacerbations of chronic 
back pain.  Exacerbation of chronic back pain was diagnosed.  
He was given injections of Demerol and Phenergan before being 
discharged from the emergency room.  Service-connection is 
established for a low back disorder, rated 60 percent.  See 
October 1997 rating decision.  

A December 2001 VA memorandum shows that veteran's distance 
from the VA Mountain Home medical facility was 26 miles, and 
that the distance from Wellmont Bristol to the VA Mountain 
Home location was 27 miles.  The memorandum also determined 
that the treatment afforded the veteran was not emergent and 
that VA facilities were feasibly available.  

The veteran alleges that on November 14, 2001 he had an 
exacerbation of low back symptoms and began driving to a VA 
facility for emergency care.  His condition worsened along 
the way and as he felt he might pass out before getting to a 
VA medical facility, he opted to go to Wellmont rather than 
risk causing an accident.  He noted that upon arriving at 
Wellmont he was in such pain that he required assistance 
getting out of his vehicle.  

Additional development is necessary in this case.  For 
example, it is unclear from the record whether Wellmont is 
indeed along the route between the veteran's home and the VA 
Mountain Home facility.  Furthermore, whether the disability 
picture presented on November 14, 2001 was emergent in nature 
is in large measure a medical question requiring a medical 
opinion.   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided adequate 
notice of the VCAA as it pertains to his 
instant claim in full compliance with the 
statutory provisions, implementing 
regulations, all interpretative United States 
Court of Appeals for Veterans Claims 
decisions, etc.  

2.  The RO should document for the record the 
location of Wellmont as it is positioned by 
direction and distance from the veteran's 
home and the VA Mountain Home facility, i.e., 
it should be established whether Wellmont is 
indeed along the way from the veteran's home 
to the VA Mountain Home medical facility (and 
if so, how far along the way?).  

3.  Thereafter, the veteran's claims file 
(to include the report of November 14, 
2001 private emergency room treatment and 
the findings added to the record pursuant 
to the request above) should be forwarded 
to a VA orthopedist, neurologist, or 
emergency care physician for review and 
an opinion as to whether or not the 
evidence demonstrates that the medical 
treatment afforded the veteran on 
November 14, 2001 was emergent in nature, 
and whether VA medical treatment was 
feasibly available.  The physician should 
opine as to whether the veteran's 
explanation of the events of November 14, 
2001 is plausible, and consistent with 
his low back disability picture (and if 
so, whether it would have been 
feasible/prudent/good judgment for him to 
continue driving to a VA facility under 
the circumstances).  The physician should 
explain the rationale for any opinion(s) 
given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




